           Case 2:19-cv-00146-cr-jmc Document 27 Filed 05/29/20 Page 1 of 3

                                                                          If    ·•
                                                                          l-.        . ..
                                                                        DIS l 1.; _
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT                    2020 HAY 29 PH (2: 58

PAUL ASHLEY TESTER,                             )
                                                )
               Plaintiff,                       )
                                                )
      V.                                        )      Case No. 2:19-cv-146
                                                )
ANDREW PALLITO, DELORES                         )
BURROUGHS-BIRON, PRISON HEALTH                  )
SERVICES, INC., RICK BURNES,                    )
CORRECT CARE SOLUTIONS,                         )
CENTURION, CORRECTIONS CORP. OF                 )
AMERICA, CORE CIVIC, KEVIN ODDY,                )
JOHN DOES, and JANE DOES,                       )
                                                )
               Defendants.                      )

                    OPINION AND ORDER
  ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        AND GRANTING DEFENDANTS' MOTIONS TO DISMISS
                     (Docs. 14, 19, 22, & 26)
      This matter is before the court for a review of the Magistrate Judge's March 9,
2020 Report and Recommendation ("R & R") (Doc. 26), wherein he recommended that
the court grant the motions to dismiss filed by Defendants Andrew Pallito, Delores
Burroughs-Biron, Rick Burnes, Kevin Oddy (the "State Defendants"); Prison Health
Services, Inc.; Correct Care Solutions; Centurion; Corrections Corporation of America
("CCA"); Core Civic; and John and Jane Does (collectively, "Defendants") (Docs. 14,
19, 22). No party has filed an objection to the R & R, and the time period to do so has
expired.
      Plaintiff Paul Ashley Tester is self-represented. Defendants are represented by
Geoffrey J. Vitt, Esq., Kendall A. Hoechst, Esq., Pamela L.P. Eaton, Esq., Phillipa Gage
Lilienthal, Esq., and Stephen J. Soule, Esq.
         Case 2:19-cv-00146-cr-jmc Document 27 Filed 05/29/20 Page 2 of 3




       A district judge must make a de nova determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.
Civ. P. 72(b); 28 U.S.C. § 636(b)(l); Cullen v. United States, 194 F.3d 401,405 (2d Cir.
1999). The district judge may accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(l); accord
Cullen, 194 F.3d at 405. A district judge, however, is not required to review the factual
or legal conclusions of the magistrate judge as to those portions of a report and
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,
150 (1985).
       On July 31, 2019, 1 Plaintiff filed his Complaint and asserted claims pursuant to 42
U.S.C. § 1983 based on Defendants' alleged violations of his Eighth and Fourteenth
Amendment rights for failure to properly provide medical care for his shoulder injury
while he was in the custody of the Vermont Department of Corrections and detained at
correctional facilities in Vermont and at Defendant CCA's facility in Kentucky. Plaintiff
further alleged that Defendants' conduct occurred from February 2007 to June 19, 2014.
       In his twenty-four page R & R, the Magistrate Judge carefully reviewed the factual
allegations and legal claims and ultimately recommended dismissal of all claims against
all Defendants because Plaintiffs Complaint was filed more than three years after he was
released on parole on June 19, 2014, and no basis for tolling the statute oflimitation
exists. See 12 V.S.A. § 512(4) (noting a cause of action based on "injuries to the person
suffered by the act or default of another person[] ... shall be commenced within three
years after the cause of action accrues, and not after[] ... provided that the cause of
action shall be deemed to accrue as of the date of the discovery of the injury"). The court
agrees with this well-reasoned conclusion and thus does not address the additional bases
for dismissal which the Magistrate Judge considered.


1
  As the Magistrate Judge properly observed, although Plaintiffs Complaint was docketed on
August 27, 2019, the "prison mailbox rule" requires that court utilize the date on which a prose
inmate presented his document to prison staff for filing. Houston v. Lack, 487 U.S. 266,276
(1988).


                                                2
       Case 2:19-cv-00146-cr-jmc Document 27 Filed 05/29/20 Page 3 of 3




                                    CONCLUSION
      For the foregoing reasons, the court hereby ADOPTS the Magistrate Judge's
R & R (Doc. 26) and GRANTS Defendants' motions to dismiss (Docs. 14, 19, 22).
SO ORDERED.
                                                                 ~
      Dated at Burlington, in the District of Vermont, this   1:i&f day of May, 2020.


                                                ~~d1stma e1ss, 1stnct u ge
                                                United States District Court




                                            3
